PER CURIAM.
It appearing that, by agreement between a bank and its depositor, bonds were to be purchased by the bank and charged to the depositor’s account, which was at all times adequate to cover their cost, that the bonds were purchased, were registered in the depositor’s name, but were received at the bank after it had passed into the hands of a receiver, that, though ample time had intervened between purchase and delivery, yet no debit had been entered against the deposit on the books of the bank.
It is our view that no question arises as to the character of the deposit as a special deposit, but that the issue is solely in respect to the ownership of the bonds, that upon this issue the rule of Blakey v. Brinson, 286 U.S. 254, 52 S.Ct. 516, 76 L.Ed. 1089, 82 A.L.R. 1288, is not applicable, but that the decree adjudging ownership of the bonds to be in the depositor should be affirmed on authority of McNair v. Davis, 68 F.(2d) 935 (C.C.A. 5), certiorari denied 292 U.S. 647, 54 S.Ct. 780, 78 L.Ed. 1497. Cf. Messick v. Rardin (D.C.Ill.) 6 F.Supp. 200, and it is so ordered.
Decree of District Court affirmed.